Order filed September 17, 2020




                                   In The

                  Fourteenth Court of Appeals
                                 ____________

                           NO. 14-19-01020-CV
                                 ____________

KATHY GRIFFIN AND K. GRIFF INVESTIGATIONS, INC. D/B/A GRIFF
        INVESTIGATIONS & CIVIL PROCESSING, Appellants

                                     V.

 BRANDI TAYLOR; KYLE FINANCIAL GROUP, LLC; JOHN CRONIN;
       MARK RIORDAN; WILLIAM K. TAYLOR; AND CRONIN,
      RIORDAN & WHITMAN SECURITY CONSULTANTS, LLC,
                          Appellees

                                     and

KYLE FINANCIAL GROUP, LLC; BRANDI TAYLOR; AND WILLIAM K.
                  "BILL" TAYLOR, Appellants

                                     V.

  KATHY GRIFFIN AND K. GRIFF INVESTIGATIONS, INC. D/B/A K.
      GRIFF INVESTIGATIONS & CIVIL PROCESSING, Appellees




                 On Appeal from the 152nd District Court
                          Harris County, Texas
                    Trial Court Cause No. 2016-09407

                                  ORDER
      On September 4, 2020, the parties filed an agreed motion for a briefing
schedule. The motion is granted. We order the following:

         • October 12, 2020: Appellants’ Brief (Griffin and K Griff
           Investigations) is due, no further extensions will be granted
           absent exceptional circumstances;
         • November 9, 2020: Appellants’ Brief (Kyle Financial Group,
           Brandi Taylor, and William Taylor), including appellate points
           and response to points in Appellants’ Brief (Griffin and K Griff
           Investigations), is due;
         • December 7, 2020: Appellants’ Reply Brief (Griffin and K
           Griff Investigations), including response to points in Appellants
           Brief (Kyle Financial Group, Brandi Taylor, and William
           Taylor), is due;
         • December 28, 2020: Appellant’s Reply Brief (Kyle Financial
           Group, Brandi Taylor, and William Taylor), is due.


                              PER CURIAM
Panel Consists of Justices Spain, Hassan, and Poissant.